UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6653 The Jensen Portfolio, Inc. (Exact name of registrant as specified in charter) 5300 Meadows Road, Suit 250 Lake Oswego, OR 97035-8234 (Address of principal executive offices) (Zip code) Robert McIver 5300 Meadows Road, Suit 250 Lake Oswego, OR 97035-8234 (Name and address of agent for service) (800) 221-4384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Jensen Quality Growth Fund Schedule of Investments August 31, 2012 (Unaudited) (showing percentage of total net assets) SHARES VALUE Common Stocks - 98.03% Aerospace & Defense - 4.44% United Technologies Corporation $ Air Freight & Logistics - 5.06% CH Robinson Worldwide, Inc. United Parcel Service, Inc. Beverages - 7.08% The Coca-Cola Company PepsiCo, Inc. Capital Markets - 3.61% T. Rowe Price Group, Inc. Chemicals - 4.50% Ecolab, Inc. Praxair, Inc. Electrical Equipment - 3.41% Emerson Electric Company Electronic Equipment, Instruments & Components - 2.93% Amphenol Corporation - Class A Health Care Equipment & Supplies - 13.25% Becton Dickinson & Company CR Bard, Inc. Medtronic, Inc. Stryker Corporation Varian Medical Systems, Inc. (a) Health Care Providers & Services - 2.22% Laboratory Corporation of America Holdings (a) Household Products - 9.17% Colgate-Palmolive Company The Procter & Gamble Company Industrial Conglomerates - 4.88% 3M Company IT Services - 7.47% Automatic Data Processing, Inc. Cognizant Technology Solutions Corporation - Class A (a) Life Sciences Tools & Services - 3.11% Waters Corporation (a) Media - 3.84% Omnicom Group, Inc. Pharmaceuticals - 4.34% Abbott Laboratories Professional Services - 2.82% Equifax, Inc. Software - 13.21% Adobe Systems, Inc. (a) Microsoft Corporation Oracle Corporation Textiles, Apparel & Luxury Goods - 2.69% Nike, Inc. Total Common Stocks (Cost $2,979,268,188) Money Market Fund - 1.89% Money Market Fund - 1.89% Fidelity Institutional Government Portfolio - Class I, 0.01% (b) Total Money Market Fund (Cost $74,860,657) Total Investments (Cost $3,054,128,845) - 99.92% Other Assets in Excess of Liabilities - 0.08% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Variable rate security.The rate listed is as of August 31, 2012. The accompanying footnotes are an integral part of the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at August 31, 2012 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Valuation Pricing Inputs The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.The three levels of the fair value hierarchy are as follows: Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date. Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active and prices for similar securities, interest rates, credit risk, etc. Level 3 - Inputs that are unobservable (including the Fund's own assumptions in determining the fair value of investments). Inputs refer broadly to the assumptions that market participants use to make valuation decisions, including assumptions about risk.Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors.A financial instrument's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.However, the determination of what constitutes "observable" requires significant judgment by the Fund.The Fund considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market.The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund's perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, include active listed equities and certain money market securities, and are classified within Level 1.Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2.Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all. The following is a summary of the inputs used, as of August 31, 2012, to value the Fund's investment carried at fair value.The inputs and methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Investments at Value Total Level 1 Level 2 Level 3 Total Common Stocks* $ $ $
